

Equity Transfer Agreement


This Agreement is entered by and between the Transferor and the Transferee
in   on the day of March 8, 2010.


Transferor:


  Tang Zhixiang (ID No._______________)


Transferee:


China New Energy Group Company


Authorized Representative:


ID No.:


 (Transferor and the Transferee shall hereinafter be referred to individually as
the "Party" and collectively as the "Parties".)


Target Company：


Beijing Century Dadi Gas Engineering Co., Ltd.  (hereinafter referred to as
“CENTURY DADI” or the “Target Company”), a limited company established and
existing under the laws of China, with its registered address at
[        Huairou District, Beijing], with its legal representative of [Tang
Zhixiang].



 
1

--------------------------------------------------------------------------------

 


Whereas:


1）The shareholding structure of the Target Company is as follows:
 
   Name
 
Percentage of Equity
Holding(%)
Beijing Dadi Gas Engineering Co., Ltd.
 
20%
 Tang Zhixiang (Transferor)
 
28.16%
 Gao Chao
 
3.55%
 Tang Jianguo
 
3.89%
 Zhou Donglai
 
2.4%
 Xie Aifeng
 
2.1%
 Fang Xueqing
 
5.86%
 Cao Jianqiang
 
3.72%
 Feng Chunming
 
3.57%
 Wang Zhihai
 
3.54%
 Other individuals (18 persons)
 
23.20%
 Total
 
100%

 
2）The Transferor is the actual controller of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company (“the
Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company” only referred to the companies listed in Annex
I List of Target Company, Subsidiary Companies wholly-owned, controlled, equity
affiliates of Target Company and Subsidiary Companies wholly-owned, controlled
of DADI GAS); The Transferor is the actual controller of Beijing Dadi Gas
Engineering Co., Ltd. (hereinafter referred to as “DADI GAS”) and its subsidiary
companies wholly-owned, controlled (“Subsidiary Companies wholly-owned,
controlled of DADI GAS” only referred to the companies listed specified in Annex
I List of Target Company, Subsidiary Companies wholly-owned, controlled, equity
affiliates of Target Company and Subsidiary Companies wholly-owned, controlled
of DADI GAS)


3）The Transferor undertakes that after the execution of this Agreement he will
increase his equity holding of the Target Company by purchasing the equity. By
such equity purchase he will hold no less than 70% equity of the Target Company.


4）The Transferee agrees that after such Transferor’s equity increase, the
Transferee will purchase 70% equity of the Target Company from the Transferor.
 
 
2

--------------------------------------------------------------------------------

 
 
5）The Transferee will consider entrusting the Transferor to purchase the equity
of the Target Company and its subsidiary companies controlled, equity affiliates
which are not held by the Transferor at some suitable time. Both parties agree
that the payment will be made in a form of stock and relevant issues (including
but not limited to the price of stock and realization) in connection with the
purchase of outstanding equity are to be agreed by both parties.  .


6）The Transferor undertakes that the Transferee and the Target Company may use
all resources of DADI　GAS (including but not limited to qualifications).


7）Target Company, Subsidiary Companies wholly-owned, controlled, equity
affiliates of Target Company and Subsidiary Companies wholly-owned, controlled
of DADI GAS intend to invest projects listed in Annex V.


8）The Transferor provides the separate and consolidated financial statements
(including balance sheet and income statement) of Target Company, Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company; and the
separate financial statements (including balance sheet and income statement)
respectively of Subsidiary Companies wholly-owned, controlled of DADI GAS, as
indicated in Annex VI.




 
3

--------------------------------------------------------------------------------

 
 
Pursuant to the Company Law of the People's Republic of China and Contract Law
of the People's Republic of China and other applicable laws and regulations the
Transferor and the Transferee, after friendly consultations, conclude this
Agreement regarding the equity transfer as follows:


1. Transferred Equity


1.1 The Transferor agrees that after the execution of this Agreement he will
increase his equity holding of the Target Company by purchasing the equity. By
such equity purchase he will hold no less than 70% equity (hereinafter
collectively referred to as "Transferred Equity") of the Target Company. The
Transferor agrees to sell 70% equity interest of the Target Company held by him
to the Transferee.


1.2 The Transferee agrees to purchase the equity interest of the Target Company
held by the Transferor after its equity increase aforesaid from the Transferor,
namely 70% equity interest of the Target Company.


1.3 After the transfer of equity the Transferee will enjoy the shareholder's
rights, and undertake obligations and responsibilities of shareholder in
accordance with applicable China laws and the provisions of the Articles of
Association of the Target Company.


2. Principles of Transfer of Equity


2.1 The Parties agree that the respective obligations of the Parties to effect
the sale and purchase of the Transferred Equity and the Completion shall comply
with the following principles:


（1）that all necessary permissions, instructions, consents, licenses, approval or
authorization of any governmental authority, bureau, agency or other body
required in connection with the legality, validity or enforceability of the sale
and purchase of the Transferred Equity have been obtained or made;
 
 
4

--------------------------------------------------------------------------------

 
 
（2）that all necessary procedures, formalities and steps and regulatory
requirements relating to the sale and purchase of the Transferred Equity have
been completed or complied with;


（3）that this transfer of equity shall not result in the deprivation of operating
right of Urban Gas Pipeline Project of the Target Company and its subsidiary
companies wholly-owned, controlled, equity affiliates, DADI GAS and its
subsidiary companies wholly-owned, controlled (specified list in Annex I List of
Target Company, Subsidiary Companies wholly-owned, controlled, equity affiliates
of Target Company and Subsidiary Companies wholly-owned, controlled of DADI
GAS).


2.2 The Transferee may at any time in writing waive any of the above principles,
and such waiver may be made subject to such terms and conditions as determined
by the Transferee.


2.3 The Parties agree that unless otherwise provided in this Agreement, the
Transferee shall be entitled to terminate this Agreement unilaterally without
any liability of breach of this Agreement if some or all of the principles have
not been complied with before the completion of the transfer. In the event of
such termination by the Transferee, Deposit together with any installments of
the purchase price previously paid shall be returned to the Transferee and the
Transferee is entitled to a penalty of 10 million RMB. If the penalty can not
cover the damages or losses suffered by the Transferee hereby, the Transferor
shall compensate the shortfall of such losses of the Transferee. If the
Transferee suffers from damages or losses hereby, the Transferor shall
compensation such losses to the Transferee.


3. Arrangement of Transaction Deposit


3.1 Both the Transferee and the Transferor mutually agree that the Parties will
open a mutual managed bank account within 10 working days after the execution of
this Agreement. Transferee shall pay RMB10,000,000.00 to the mutual managed bank
account within 15 working days after the execution of this Agreement as the
Transaction Deposit.
 
 
5

--------------------------------------------------------------------------------

 


3.2 With respect to the Transaction Deposit aforesaid, both Transferee and
Transferor mutually agree that,


3.2.1 in the case when the Transferee making the first installment payment to
the Transferor pursuant to this Agreement, the aforesaid Transaction Deposit and
the relating interest of bank deposit shall be converted into the entire or
partial first installment payment which shall be paid by Transferee to
Transferor. The part of which exceeding the first installment payment (if any)
shall be remained in mutual managed bank account. When the Transferee making the
second installment payment to the Transferor pursuant to this Agreement, such
remaining Transaction Deposit and the relating interest of bank deposit shall be
converted into the entire or partial second installment payment which shall be
paid by Transferee to Transferor;


3.2.2 before the entire Transaction Deposit is converted to the Consideration
which shall be paid to the Transferor by the Transferee pursuant to this
Agreement, in the case when the Parties or either party terminate this Agreement
pursuant to the provisions of this Agreement, the aforesaid Transaction Deposit
and the relating interest of bank deposit shall be refunded without any delay to
the bank account appointed by Transferee. The aforesaid Transaction Deposit
refunding shall be completed within 3 working days upon the termination of this
Agreement;


3.2.3 before the entire Transaction Deposit is converted to the Consideration
which shall be paid to the Transferor by the Transferee pursuant to this
Agreement, in the case when Transferee violates this Agreement, after the amount
of penalty which shall be imposed by Transferee as set forth in Section
4.2.1  and Section 9.8 is deducted from the Transaction Deposit and the relating
interest of bank deposit, when this Agreement is not terminated due to such
violation, the remaining amount shall be continuously converted to the
Consideration which shall be paid to the Transferor by the Transferee pursuant
to this Agreement; when this Agreement is terminated due to such violation, the
remaining amount shall be refunded without any delay to the bank account
appointed by Transferee. The aforesaid Transaction Deposit refunding shall be
completed within 3 working days upon the termination of this Agreement; and




 
6

--------------------------------------------------------------------------------

 


3.2.4 before the entire Transaction Deposit is converted to the Consideration
which shall be paid to the Transferor by the Transferee pursuant to this
Agreement, unless otherwise provided under this Agreement, in the case when
Transferor terminates this Agreement without the consent of Transferee,
Transferor shall coordinate Transferee to refund the Transaction Deposit and the
relating interest of bank deposit to the bank account appointed by Transferee
without any delay. The aforesaid Transaction Deposit refunding shall be
completed within 3 working days upon the termination of this Agreement. In
addition, Transferor shall be subject to the liabilities and penalties for of
breach according the provisions of this Agreement.


4. Consideration and Payment Schedule


4.1 The Parties agree that the consideration of 70% equity of the Target Company
(hereinafter referred to as the "Consideration") shall be: [ · ] times actual
Net Profits for the fiscal year ended December 31, 2009 of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company, as determined in accordance with U.S. Generally Accepted Accounting
Principles, consistently applied; provided, however, that in no event shall the
Consideration be greater than RMB 392,150,000 Yuan. The Consideration paid in
RMB in China or equivalent US dollar overseas by installments.
 
 
7

--------------------------------------------------------------------------------

 


4.1.1 “Net Profits” referred in Section 4.1 means the net profits indicated in
the consolidated financial statement of the Target Company based on the day of
December 31, 2009 and confirmed by the accountants or auditors of Transferee or
appointed by Transferee under the condition that all the subsidiary companies
wholly-owned, controlled of DADI GAS listed in Annex I are considered as the
subsidiary companies wholly-owned, controlled of the Target Company with the
same equity proportion of the Target Company respectively.


 4.1.2 The Parties further agree that aforesaid Consideration shall be deducted
in accordance with the findings of the situations of assets, liabilities, the
qualifications obtained and etc. of the Target Company and subsidiary companies
wholly-owned, controlled of Target Company and subsidiary companies
wholly-owned, controlled of DADI GAS during the due diligence investigations and
audit by the Transferee.


 (1) If the actual assets and liabilities vary from the management assets and
liabilities, the corresponding variance shall be deducted;


（2）The money paid on the purpose of solving or remedy the problems found in the
due diligence and audit shall be deduced from the Consideration;


8

--------------------------------------------------------------------------------


 
（3）In the event that there is any problem found in the due diligence and audit
which cannot be solved or remedied, the amount of deduction from the
Consideration shall be confirmed by the Parties in accordance with the specific
situation.


4.1.3 The aforesaid deduction of the Consideration shall be confirmed by the
Parties before the Transferee’s payment of first installment or second
installment respectively. In the event that the Parties cannot reach a mutual
agreement on the issue of such deduction of the Consideration within 15 days
after the Transferee’s written notice on this issue to the Transferor, the
Transferee is entitled to terminate this Agreement and require the Transferor to
refund any payment paid by the Transferee (including but not limited to,
Transaction Deposit, payment of Consideration, etc.). The Transferee is entitled
to a penalty of RMB 10 million as well. If the penalty can not cover the damages
or losses suffered by the Transferee hereby, the Transferor shall compensate the
shortfall of such losses of the Transferee..


The Parties agree that, notwithstanding the provisions of Section 4.2 of this
Agreement, before the Parties reach the mutual agreement on the issue of such
deduction of the Consideration, the Transferee is entitled to hold any payment
to the Transferor without any liabilities of breach until the Parties reach the
mutual agreement on such issue of deduction of the Consideration.

 
9

--------------------------------------------------------------------------------


 
4.2 Payment Schedule


The Parties agree that the Consideration shall be paid according to the
following Payment Schedule:


4.2.1 The amount of the first installment is 50% of the Consideration. The
Transferee shall make the first installment payment to the Transferor within 10
working days after the satisfaction of following payment preconditions. At this
time, the “actual Net Profits for the fiscal year ended December 31, 2009 of the
Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company, as determined in accordance with U.S. Generally
Accepted Accounting Principles, consistently applied” shall be temporarily be
replaced by “actual Net Profits for the fiscal year ended December 31, 2009 of
the Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company, as determined by the due diligence”.


(1) Transferor owns 70% equity of the Target Company by purchasing equity and
has completed the corresponding alteration of AIC registration, namely after
such alteration the Transferee shall hold 70% equity of the Target Company.;


(2) Articles of Associations of the Target Company and subsidiaries
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS shall satisfy that: (i)
resolutions of the shareholders’ meeting with respect to decision of amending
the articles of the association of the company, increasing or decreasing the
registered capital, and merge, split, dissolution or alteration of the company
form, shall be passed by the shareholders which represent two-thirds of the
approving votes; and (ii) the Transferor has the right to appoint all the
directors of the Target Company and in the case when the Transferor transfer its
70% equity of the Target Company, such right of director appointment shall be
still be valid to the transferee of such equity. Futher more, any alteration of
the category of the Target Company shall not affect such right of director
appointment.
 
 
10

--------------------------------------------------------------------------------

 
 
(3) Transferor obtains a written commitment in which the shareholders who hold
outstanding 30% equity of the Target Company waive the right to appoint any
member in the Broad of the Target Company after this Transfer;


(4) During the due diligence investigation of the Transferee, the Transferor has
provided entire materials of the Target Companies and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and the subsidiary
companies wholly-owned, controlled of DADI GAS which are true, accurate and
sufficient and necessary to the investigation to the Transferee.


(5) The accounting firm, law firm, the engineering designing institute and
evaluation entity appointed by the Transferee has made due diligence
investigation on site of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS which are specified in Annex I
and provided relevant opinions or reports to the Transferee after investigation;


(6) This Equity Transfer is approved by the board of directors of the
Transferee.


The Transferor shall submit original certificate or documents on satisfaction of
above conditions after obtained. After the Transferee has received all the
certificates and documents and the Transferee’s satisfaction on precondition (5)
and (6) above-mentioned, the Transferee shall issue a written confirmation
immediately. The day on which such written confirmation is issued is the
satisfaction day of such payment precondition. Notwithstanding aforesaid, unless
the above-mentioned precondition (5) and (6) cannot be satisfied by the
Transferee, the Transferee shall not refuse to issue the written confirmation
unreasonably when such certificates and documents submitted by the Transferor
are true, necessary and sufficient.  Above-mentioned payment preconditions shall
be satisfied or fulfilled within 3 months after the execution of this Agreement.
Otherwise the Transferee is entitled to take any of the following action:


i.  terminate this Agreement, have the Deposit returned and require the
Transferor to pay the Transferee RMB10,000,000 Yuan as penalty.



 
11

--------------------------------------------------------------------------------

 
 
ii.  deduct RMB10,000,000 Yuan for the failed item from the first installment
payment;


iii. require the Transferor to make an undertaking on the failed item which is
satisfied by the Transferee and require the Transferor to pay the Transferee no
less than RMB 2,000,000 Yuan as penalty; or


iv. delay the first installment payment until all the items are satisfied and
require the Transferor to pay the Transferee no less than RMB _3,000,000 Yuan as
penalty.


If the transferee failed to pay the agreed amount within   10   days after the
date when all the preconditions of first installment are satisfied while in
accordance with this Agreement, the Transferee will be in a 45 days grace
period. During the grace period, the Transferee shall pay overdue penalties at
the amount of 1‰ of the amount payable to the Transferors per day. Transferors
may exempt the overdue penalties above mentioned after mutual consultation.
After such grace period expired, if the transferee still failed to pay the
agreed amount in accordance with this Agreement, the Transferee shall pay
overdue penalties at the amount of 1‰ of the amount payable to the Transferors
per day. However, that in no event shall the penalty of the late payment of
first installment payment be greater than RMB 10,000,000 Yuan.



 
12

--------------------------------------------------------------------------------

 
 
4.2.2 The amount of the second installment is 45% of the Consideration. The
Transferee shall make the second installment payment to the Transferor within 10
working days after the satisfaction of following payment preconditions. If the
first installment is below or above the 50% of the Consideration, the amount of
the second installment of Consideration shall be adjusted so as to the amount of
the first and second installment reach to 95% of the Consideration.


(1) The Target Company has carried out necessary internal decision making
procedure according to its Articles of Association and relevant laws and
regulations, including but not limited to obtaining resolutions of Broad of
Directors and Shareholder's Meeting for approving equity transfer;


(2) The Transferor has completed the alteration of AIC registration for the
equity transfer of the Target Company and subsidiary companies controlled of the
Target Company (during which the Transferee shall provide necessary assistance),
namely after such alteration the Transferee shall hold 70% equity of the Target
Company and the Target Company shall hold no less than 70% equity of subsidiary
companies controlled of the Target Company. All the directors of the Board of
the Target Company after such alteration of AIC registration shall be appointed
by the Transferee. The Target Company has obtained the new Business License and
the business scope of all the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company (including all
subsidiary companies wholly-owned, controlled of DADI GAS listed in Annex I)
(not including Beijing Century Dadi Transportation Ltd., Co.) shall include the
investment, operation, management and services of urban gas pipeline.


 
13

--------------------------------------------------------------------------------

 
 
(3) The auditor of Transferee or appointed by Transferee has determined that the
financial records of the Target Company and subsidiaries wholly-owned,
controlled, equity affiliates of Target Company are sufficient such that it may
complete an audit of the financial statements of each Target Company and
subsidiary wholly-owned, controlled, equity affiliates of Target Company and
subsidiary companies wholly-owned, controlled of DADI GAS;


(4) The Transferor has completed other alteration registration procedures other
than AIC alteration registration for the equity transfer of the Target
Companies, including but not limited to alteration of tax registration, bank and
other procedures that other relevant departments request;


(5) The Target Company has accomplish the equity purchase of the entire equity
of the subsidiary companies wholly-owned, controlled of DADI GAS listed in Annex
I held by DADI GAS (the purchase price shall be set according to the formula and
principles provided in Section 4.1 of this Agreement) and completed the
corresponding alteration registration of AIC. The Target Company has
accomplished the target of owning no less than 70% equity of each of its
controlled subsidiaries (including the subsidiary companies wholly-owned,
controlled of DADI GAS listed in Annex I) or any other shareholding structure of
such controlled subsidiaries (including the subsidiary companies wholly-owned,
controlled of DADI GAS listed in Annex I) accepted by the Transferee by the
Transferor’s causing the Target Company’ purchasing equity of its controlled
subsidiaries or any other manner accepted by the Transferee and completed the
corresponding alteration registration of AIC (the Transferee shall provide
necessary assistance (if any)). In order to avoid ambiguity, both parties agree
that the consideration of the equity transfer which the Target Company purchase
from DADI　GAS shall be included in the Consideration of this Agreement and the
Transferor shall be in charge of making relevant payment of such consideration
of the equity transfer to DADI　GAS and ensure that there will not be any
liability incurred by the Target Company hereby.



 
14

--------------------------------------------------------------------------------

 
 
(6) The Transferor and the Target Company   shall assist the Transferee to
inspect and check the fixed assets of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company
(including the subsidiary companies wholly-owned, controlled of DADI GAS listed
in Annex I);


(7) The Transferor shall procure the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company (including the
subsidiary companies wholly-owned, controlled of DADI GAS listed in Annex I) to
complete to transfer following materials to the Transferee, including but not
limited to, company stamps, certificates, licenses, government permits and
documents and materials of engineering, finance, human resources and business
contracts of operation of the Target Companies, no matter in writing or in
electronic;


(8) Completion of the Transfer; and
 
15

--------------------------------------------------------------------------------




(9) Before the completion of the delivery, Transferor has entered into an
agreement involving all following the contents by and between all the
shareholders (other than the Target Company Transferee and Transferor) of the
Target Company and Subsidiary Companies wholly-owned, controlled of Target
Company (including the subsidiary companies wholly-owned, controlled of DADI GAS
listed in Annex I)


 
(i)  The Transferor undertakes that (A) he will not take part in any day-to-day
operation and management (including but not limited to, taking the position of
director, supervisor, senior officer, etc.) (B) waives any right to be a
Director and agrees to vote his shares for the director nominees of the
Transferee and (C) waives the first right of refusal (if any) to purchase any
equity sold by other shareholders of any Target Company and Subsidiary Company
wholly-owned, controlled, equity affiliates of Target Company (including the
subsidiary companies wholly-owned, controlled of DADI GAS listed in Annex I) any
more. Transferor shall only have the rights to enjoy the dividends and vote for
the resolution of shareholder’s meeting according to his equity proportion; and



 
(ii) Other shareholders (other than the Target Company Transferee and
Transferor) of the Target Company and Subsidiary Companies wholly-owned,
controlled of Target Company (including the subsidiary companies wholly-owned,
controlled of DADI GAS listed in Annex I)  undertake that after the Transferee
completed the Equity Transfer (A) they will not take part in any day-to-day
operation and management (including but not limited to, take the position of
director, supervisor, senior officer, etc.) (B) waives any right to be a
Director and agrees to vote his shares for the director nominees of the
Transferee and (C) waives have the first right of refusal (if any) to purchase
any equity sold by other shareholders of any Target Companies and Subsidiary
Companies wholly-owned, controlled of Target Company (including the subsidiary
companies wholly-owned, controlled of DADI GAS listed in Annex I) any more. Such
other shareholders shall only have the rights to enjoy the dividends and vote
for the resolution of shareholder’s meeting according to their equity
proportion.

 
 
16

--------------------------------------------------------------------------------

 
 
The Transferor shall submit original certificates or documents on satisfaction
of above conditions after obtained. After the Transferee has received all the
certificates and documents, the Transferee shall issue a written confirmation
immediately. The day on which such written confirmation is issued is the
satisfaction day of such payment precondition. Notwithstanding aforesaid, the
Transferee shall not refuse to issue the written confirmation unreasonably when
such certificates and documents submitted by the Transferor are true, necessary
and sufficient.  Above-mentioned payment preconditions shall be satisfied or
fulfilled within 6 weeks after the payment of first installment of the
Consideration. Otherwise the Transferee is entitled to take any of the following
action:


i. terminate this Agreement and require the Transferor to pay the Transferee RMB
10,000,000 Yuan as penalty.


ii. deduct RMB_10,000,000_ Yuan for the failed item from the second installment
payment;


iii. require the Transferor to make an undertaking on the failed item which is
satisfied by the Transferee and require the Transferor to pay the Transferee no
less than RMB 2,000,000 Yuan as penalty; or


iv. delay the second installment payment until all the items are satisfied and
require the Transferor to pay the Transferee no less than RMB _3,000,000 Yuan as
penalty.
 
 
17

--------------------------------------------------------------------------------

 
 
If the transferee failed to pay the agreed amount within   10   days after the
date when all the preconditions of second installment are satisfied while in
accordance with this Agreement, the Transferee will be in a 45 days grace
period. During the grace period, the Transferee shall pay overdue penalties at
the amount of 1‰ of the amount payable to the Transferors per day. Transferors
may exempt the overdue penalties above mentioned after mutual consultation.
After such grace period expired, if the transferee still failed to pay the
agreed amount in accordance with this Agreement, the Transferee shall pay
overdue penalties at the amount of 1‰ of the amount payable to the Transferors
per day. However, that in no event shall the penalty of the late payment of
second installment payment be greater than RMB 10,000,000 Yuan.


4.2.3  The amount of the third installment is 5% of the Consideration. For the
purpose of smoothly transition and stable operating of the Target Company, the
third installment shall be considered as the reserved payment of this
transaction and will be paid to the Transferor within 10 days after the
expiration of 12 months period after the Completion of the Transaction under the
condition that the Transferor are free of any liabilities.


(i) 
 If the transferee failed to pay the agreed amount within 10 days in accordance
with this Agreement, the Transferee will be in a 45 days grace period. During
the grace period, the Transferee shall pay overdue penalties at the amount of 1‰
of the amount payable to the Transferors per day. Transferors may exempt the
overdue penalties above mentioned after mutual consultation. After such grace
period expired, if the transferee still failed to pay the agreed amount in
accordance with this Agreement, the Transferee shall pay overdue penalties at
the amount of 1‰ of the amount payable to the Transferors per day. However, that
in no event shall the penalty of the late payment of third installment payment
be greater than RMB 10,000,000 Yuan.

 
 
18

--------------------------------------------------------------------------------

 
 
(ii)
The third installment payment shall be paid by the Transferee to a mutual
management bank account opened under the name of the Transferor. Within 3 years
after the payment arriving at the mutual management bank account, in the event
that the Transferor breaches any provisions of this Agreement, the Transferee is
entitled to require to transfer the penalty in such mutual management bank
account to the bank account appointed by the Transferee. If it is not
sufficient, the Transferor shall pay the outstanding penalty to the Transferee
immediately. In the event that the Transferor does not breach this Agreement or
has already complete the remedy (including but not limited to payment of the
penalty of breaching) of its breach of this Agreement, the Transferee shall
withdraw its management of such mutual management bank account after the
expiration of such period of 3 years.



4.3 The Transferor agree that when the Transferee makes payment to the
Transferor, the Transferee is entitled to deduct any of the remaining payables
(if any) owed by the Transferor on its own discretion without any prior consent
of the Transferor.


4.4 The Transferee agrees that, except as otherwise provided in this Agreement,
when making the payment of the consideration to the Transferor, the Transferee
will make the payment to the bank account instructed by the Transferor. The
Transferor agrees that, such payment following the Transferor’s payment
instruction shall be considered as the payment to the Transferor.
 
 
19

--------------------------------------------------------------------------------

 
 
5. Business Operation before the Completion


5.1 The Transferor undertakes that the Target Company, subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS and the shareholder’s meeting and
the board of directors appointed by the Target Company, subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS will procure that the business of
the Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company and subsidiary companies wholly-owned, controlled
of DADI GAS respectively will be operated in a normal and prudent basis and in
the ordinary course of day-to-day operations and, will not do or omit to do (or
allow to be done) or to be omitted to be done any act or thing (in either case
whether or not in the ordinary course of day-to-day operations) which is
material and in particular (but without limiting the generality of the
foregoing) the Transferor will procure that the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company and
subsidiary companies wholly-owned, controlled of DADI GAS shall NOT prior to
Completion, without the prior written consent of the Transferee:


(1) issue or agree to issue any shares or loan capitals, or; offer or agree to
offer or withdraw any option of purchase, or; amend any existing terms
concerning the acquisition or subscription of the option or right of any shares
or loan capital;


(2) make a loan or raise money;


(3) terminate any Agreements, arrangements or Agreements of great value, or;
waive any rights of material value;


(4) create or permit to arise any mortgage, charge, lien, pledge, other form of
security or encumbrance of equity of whatsoever nature, whether similar to the
foregoing or not, on or in respect of any part of its undertaking, property or
assets other than liens arising by operation of law in amounts which are not
material;



 
20

--------------------------------------------------------------------------------

 
 
(5) give any guarantee, indemnity, surety or security to any third party;


(6) dispose or agree to dispose of or acquire or agree to acquire any material
asset;


(7) dispose of the ownership, possession, custody or control of any corporate or
other books or records;


(8) other than in the ordinary and usual course of its business, compromise,
settle, release, discharge or compound any material civil, criminal, arbitration
or other proceedings or any material liability, claim, action, demand or dispute
or waive any right in relation to any of the foregoing;


(9) other than in the ordinary course of its business, release compromise or
write off any material amount recorded in the books of account of the company as
owing by any debtors of the company;


(10) let or agree to let the company to transfer the possession or ownership of
the whole or any part of the Property, or take on lease or assume possession of
any real property;


(11) terminate any or allow to lapse any material insurance policy now in effect
or defaulting under any provision thereof.


6. Matters prior to Completion


6.1 Transferor confirms that, in order to enhance the work efficiency of the
transaction, within 3 days after the Transaction Deposit provided in this
Agreement is received by the mutual managed bank account, the Parties will
designate personnel to form a working team respectively. The Parties shall
coordinate to cause the working team perform its duty. The main duty of the
working team includes: (1) coordinating and assisting the due diligence of
Transferee on the purpose of completing Transferee’s transaction; (2) ensuring
the normal day-to-day operation of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and Subsidiary
Companies wholly-owned, controlled of DADI GAS before the delivery of
transaction; (3) any other responsibilities agreed by the Parties.
 
 
21

--------------------------------------------------------------------------------

 
 
6.2 To ensure the steady handover, the Parties mutually agree to make the
corresponding arrangement for the work during the period from the execution of
this Agreement to Completion.


6.3 The working team shall arrange the personnel of Transferee to take part in
the management and operation (will not disturb the decision making of management
of operation) of Target Company according to the requirements of Transferee.


6.4 The period during which Transferee’s personnel take part in the management
and operation will no be longer than 3 months. The specific working time and
working requirements of Transferee’s personnel shall be decided by Transferee at
its sole discretion, but such working time and working requirements shall be
reasonable and with respect with the transaction. Transferor undertakes that the
personnel of Target Company and Subsidiary Companies wholly-owned, controlled,
equity affiliates of Target Company and Subsidiary Companies wholly-owned,
controlled of DADI GAS will not obstruct the work of Transferee’s personnel in
any active or negative manners.


6.5 Contingent liabilities or other liabilities of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS before the
completion which the Transferor do not disclosed shall be assumed by the
Transferor. If the corresponding Target Company or subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company or subsidiary
companies wholly-owned, controlled of DADI GAS assumes or pays such liabilities
in advance and are subject to losses, the Transferor shall compensate all losses
to the corresponding Target Company or subsidiary companies wholly-owned,
controlled, equity affiliates of the Target Company or subsidiary companies
wholly-owned, controlled of DADI GAS within 5 working days after the occurrence
of actual losses. In the event any such liabilities arise within three years
after the third payment, Transferee shall have to right to be paid the amount of
any such liability out of the third payment instalment held in the mutually
managed account set forth in Section4.2.3（ii）.
 
 
22

--------------------------------------------------------------------------------

 
 
7. Completion of the Transfer


7.1 The Parties agree that after the Transferee made the first installment
payment provided in this Agreement they will establish a “transfer team”
("Transfer Team") jointly to deliver the Target Company (including the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS)
within 3 working days. The day when Transfer Team is established is the Delivery
Day.


7.2 The Transferor shall prepare a list of transfer for the Transfer Team. The
list shall show all the assets, corporate books required by the law, account
books, documents, agreements, and contracts and so on of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS.
 
 
23

--------------------------------------------------------------------------------

 
 
7.3 If the Transferor provide reports or data of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS which are
not in compliance with actual situations, the Transferor shall be considered as
in breach of this Agreement, the Transferee is entitled to terminate this
Agreement(whereupon Transferor will be entitled to a refund of the purchase
price paid and/ the return of the  Deposit) and require the Transferor to
compensate relevant damages and losses. In the event that these
misrepresentations are discovered within three years after the closing
Transferee may request that any losses incurred shall may be paid out of the
third installment held in the bank account.


7.4 To facilitate the Completion of the Transfer, the Transferor shall submit
the following documents to the Transferee:


(1) Permits and approvals in writing for the alteration registration of equity
transfer of the Target Company and subsidiary companies wholly-owned,
controlled, equity affiliates of Target Company and subsidiary companies
wholly-owned, controlled of DADI GAS (if any) from Committees of Foreign Trade
and Economic Cooperation and AIC;


(2) Certificates of ownership of the Transferred Equity (including register of
shareholders of the Target Company and subsidiary companies wholly-owned,
controlled of Target Company and subsidiary companies wholly-owned, controlled
of DADI GAS);


(3) Certificates or documents which proves that the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS have
legally and validly owned the operation right of gas pipeline, the qualification
of gas operation and the charging right of gas. The certificates or documents
include but not limited to the agreement of operation right of gas pipeline
entered into by and between the local government or authority of the local
government, administrative permit of the qualification of gas enterprise,
certificate of gas charging.
 
 
24

--------------------------------------------------------------------------------

 
 
(4) The true, necessary and sufficient certificates or documents which proves
that the Transferor has transferred all trademark, patent, know-how and other
intangible asset right (if any) which is owned by third party but currently
using by the Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS from the owner to the Target Company.


(5) Letters of resignation from all the current directors, supervisors of the
Target Company and subsidiary companies wholly-owned, controlled of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS, in which
confirm that none of them have involved corresponding Target Company or
subsidiary companies wholly-owned, controlled of Target Company or subsidiary
companies wholly-owned, controlled of DADI GAS respectively in any claims (no
matter on the basis of the compensation for resignation or any other reasons).
The resignation shall be effective upon the delivery day;


(6) Confirmation letters of senior management of the Target Company and
subsidiary companies wholly-owned, controlled of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS to confirm that none of the them
have claims against the corresponding Target Company and subsidiary companies
wholly-owned, controlled of Target Company or subsidiary companies wholly-owned,
controlled of DADI GAS respectively (no matter on the basis of the compensation
for resignation or any other reasons);
 
 
25

--------------------------------------------------------------------------------

 
 
(7) Certificates that prove property right alteration registration procedures
concerning the selling and purchasing of Transferred Equity have been duly
completed;


(8) Certificates that prove the authorization orders of existing bank accounts
of all the Target Company and subsidiary companies wholly-owned, controlled of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS
have been rendered void and new authorization orders have been issued to
personnel appointed by the Transferee;


(9) Certificates of ownership of the assets of all the Target Company and
subsidiary companies wholly-owned, controlled of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS; and


(10) Certificates issued by the banks of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company and
subsidiary companies wholly-owned, controlled of DADI GAS stating the amount of
the debit or credit of such accounts at close of business on the day of
Completion of the Transfer.


The Parties agree that the transfer shall be deemed to be completed upon the day
when the Transferee confirms that all works of delivery has completed and the
Transferor have fulfilled its obligations under Section 7.4. The day on which
such written confirmation is issued is the satisfaction day of Completion of the
Transfer. Notwithstanding aforesaid, the Transferee shall not refuse to issue
the written confirmation unreasonably when such certificates and documents
submitted by the Transferor are true, necessary and sufficient.
 
 
26

--------------------------------------------------------------------------------

 
 
8. Undertakings and Warranties


8.1 The Transferor undertake and warrant that:


8.1.1 The Transferor shall increase its equity holding of in the shortest
duration at its best effort to reach the target of holding no less than 70%
equity of the Target Company by purchasing the equity interest. After the
completion of such equity purchase, the Transferor shall legally own 70% of the
equity of the Target Company. Should any third Party claim any ownership or
other interest in the aforesaid equity, the Transferor shall assume full
responsibility and shall be liable to compensate the Transferee for any loss
incurred hereof.


8.1.2 The Transferred Equity shall not subject to any restriction under any laws
and agreements beyond the ones stipulated expressly in this Agreement. Should
any third Party produce effective evidence that the transfer by the Transferor
is subject to any restriction under any laws and agreements, the Transferor
shall assume full responsibility and shall be liable to compensate the
Transferee for any loss incurred hereof.


8.1.3 Upon the performance of this Agreement, the Transferred Equity purchased
by the Transferee and its subsidiary rights and interests or those to be
generated from the equity are free of any rights and interests of any third
Party.


8.1.4 The Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS are established and legally existing under the laws of
China.


 
27

--------------------------------------------------------------------------------

 
 
8.1.5 The Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS own and have acquired all the effective authorization
letters, licenses, approvals and permits to manage existing assets and carry out
all the business operations (specified in Annex IV " The production and
operation information of Target Company and Subsidiary Companies wholly-owned,
controlled, equity affiliates of Target Company and subsidiary companies
wholly-owned, controlled of DADI GAS"). The above-mentioned authorization
letters, licenses, approvals and permits have been registered and recorded in
relevant authorities in accordance with applicable laws and regulations. The
Transferor shall explain for any exceptional case (if has) in advance and ensure
to settle such case.


8.1.6 The Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS have legally and validly owned the operation right of gas
pipeline, the qualification of gas operation and the charging right of gas. The
certificates or documents include but not limited to the agreement of operation
right of gas pipeline entered into by and between the local government or
authority of the local government, administrative permit of the qualification of
gas enterprise, certificate of gas charging. The Transferor shall explain for
any exceptional case (if has) in advance and ensure to settle such case.


8.1.7 The Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS have completed the corresponding comprehensive acceptance
inspection for the vaporizing station and completed pipeline (including
examination and filing procedures of Construction Bureau, Quality Supervision
Bureau, Environmental Protection Bureau and Security Supervision Bureau) and
obtain the acceptance inspection report for relevant authorities. The Transferor
shall explain for any exceptional case (if has) in advance and ensure to settle
such case;



 
28

--------------------------------------------------------------------------------

 
 
8.1.8 Except disclosure to the Transferee in writing, the assets of the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS are
free of any guarantees or any right of third Party or any other limitations that
might have adverse affect to the execution of rights concerning the
above-mentioned assets or interests values. As of the execution day of the
Agreement, nobody has executed or claimed to execute any rights that might have
significantly adverse affect the conditions of the transferred assets, or raised
any disputes directly or indirectly involving the transferred assets.


8.1.9 Upon execution by the Parties, this Agreement will be binding upon the
Transferor.


8.1.10 Except disclosure to the Transferee in writing, there exists no
litigation, arbitration or administrative procedures involving any relevant
enterprises or its subsidiaries of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS.


8.1.11  Except explicit disclosure, the assets of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS are free
of any other loans to be paid or debts of any forms.


8.1.12 Before the execution day of the Agreement, there is no written notice
from creditors that will cause a mandatory disposal of assets of the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS.
 
 
29

--------------------------------------------------------------------------------

 
 
8.1.13 As of the execution day of the Agreement, as far as the Transferor’s
knowledge, no material adverse affect occurs or might occur on the basis of
reasonable judgment to the existing business, finance or operation on the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS.


8.1.14  The Assets Confirmation List (specified in Annex V) of the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS
provided by Transferor to Transferee is true, accurate and complete.


8.1.15 On the Date of audit, the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS have effective and tradable
ownership for all the fixed assets stipulated in Assets Confirmation List,
including but not limited to all the machines, constructions, on-going projects,
gas pipeline, land and other fixed and current assets. Moreover, the Target
Company will still have effective and tradable ownership in the above-mentioned
assets and all the acquired assets upon the date of the Completion of the
Transfer.


8.1.16  Upon the delivery day, major assets in operation of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS shall be
in good condition and comply with normal standards of gas industry after
periodical and proper maintenance.



 
30

--------------------------------------------------------------------------------

 
 
8.1.17  The operations (including but not limited to the operation of business
involved in the business scope, financial, taxation, environment protection,
labor and human resources, security manufaction, etc )of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS have never
gone against rules and regulations of China , never received any written notice
from relevant management or public service department that indicates
authorizations, licenses, approvals and permits awarded to the Target Company
before have been revoked due to its delinquent behaviors and the revocation of
the above-mentioned documents, compliance with relevant regulations or remedial
measures adopted have made material adverse affects to the business operation of
the Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company and subsidiary companies wholly-owned, controlled
of DADI GAS.


8.1.18  The Obligations Transfer List (please refer to Annex VI) of the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS
provided by Transferor to Transferee is true, accurate and complete.


8.1.19 Before the delivery day, all the debts owed by the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS have been
shown in the Debt Transfer List (specified in Annex VI).
 
 
31

--------------------------------------------------------------------------------

 
 
8.1.20  Except for debts shown in the Debt Transfer List (please refer to Annex
VI), there is no other debt owed by the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS before the Date of Completion.


8.1.21  The Transferor will negotiate with the Transferee on matters concerning
equity transfer not mentioned herein in accordance with PRC laws and regulations
and relevant policies.


8.1.22  The Transferor acknowledges that the Transferee is entering into this
Agreement in reliance upon the accuracy of each of the Warranties.


8.1.23  If the Transferee has reasonable grounds to believe that a breach of any
of the Warranties has occurred then the Transferor shall ensure that for a
period of three (3) years after the date of Completion the Transferee and its
advisers and representatives shall be given all facilities which they may
reasonably request and in particular shall allow them full access to all
accounting and other records of the Transferor in order that they might
ascertain whether a breach of the Warranties has occurred.


8.1.24  The Transferor undertakes that all the shareholders other than
Transferor of Target Company and Subsidiary Companies wholly-owned, controlled,
equity affiliates of Target Company and subsidiary companies wholly-owned,
controlled of DADI GAS  (hereinafter referred to as "Non-Transferor
Shareholders") shall completely cooperate with Transferor and obey the
instructions of Transferor on the matters of this transaction (including but not
limited to , waiver of right of first refusal, etc.). Non-Transferor
Shareholders do not hold any substantive rights to control any Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS; to
control or dispose of any assets or take action on behalf of any Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS; or to
acquire a greater interest in any Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and subsidiary
companies wholly-owned, controlled of DADI GAS with more preferred condition
than Transferee. Further more; Non-Transferor Shareholders shall not cause any
obstacles to the transaction.



 
32

--------------------------------------------------------------------------------

 
 
8.1.25  The Transferor undertakes that during the operation term of the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company, all the brand name which is currently using by the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company and subsidiary companies wholly-owned, controlled of DADI GAS
shall be continuously used for free until the company cancels its registration
in AIC.


8.1.26 The Transferor undertakes that upon the execution of the Agreement, it
will terminate any negotiation in connection with the equity transfer of the
Target Company with any third Party except the Transferee and it will not carry
out new negotiations in connection with the equity transfer of the Target
Company with any third Party except the Transferee.


8.1.27 The Transferor undertakes, after the completion of the Transfer of
equity, in the period that the Transferor still holds any equity of the Target
Company and/or subsidiary companies wholly-owned, controlled, equity affiliates
of Target Company and subsidiary companies wholly-owned, controlled of DADI GAS
and within 3 years after the Transferor does not hold such equity any more, the
Transferor and the companies controlled by the Transferor shall NOT conduct the
business of urban gas, or hold any post in any company conducting the business
of urban gas, or take any measures to disrupt any potential projects of the
Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company and subsidiary companies wholly-owned, controlled
of DADI GAS.



 
33

--------------------------------------------------------------------------------

 
 
8.1.28 The above-mentioned undertakings and warranties shall remain effective
after the delivery day.


8.2  The Transferee undertakes and warrants that:


8.2.1 The Transferee is a legal entity established and legally existing under
the laws of United States.


8.2.2 The Transferee will negotiate with the Transferor on matters concerning
equity transfer not mentioned herein in accordance with PRC laws and regulations
and relevant policies.


8.2.3 The Transferee shall be responsible for the above mentioned undertakings
and warranties. If the Transferor have fulfilled its obligations under the
Agreement, the Transferee shall also bear relevant obligations and pay
Consideration to the Transferor as stipulated in this Agreement.


8.2.4 The Transferee undertakes that the Transferee may consider offering
Transferor a proper position in Transferee upon the request of Transferor. And
for purpose successful delivery and smoothly transition the Transferee may
consider offering the Senior Management of the Target Company a proper position
in Transferee.
 
 
34

--------------------------------------------------------------------------------

 


9. Liability for breach of the Agreement


9.1 In the event that there is any material omission or severe fraud in the
documents or data submitted by the Transferor, the Agreement may be terminated
by the Transferee. The Transferor shall take the liabilities of breaching and
indemnify the Transferee for the damages for the breach thereof.


9.2 The Parties mutually agree that, unless otherwise provided under this
Agreement, if a Party is in material breach of this Agreement ("breaching
Party"), then the other Party (“observant Party”) has the right to terminate
this Agreement according to the Contract Law of People's Republic of China and
applicable judicatory interpretations and claims damages arising from the
breach.


9.3 If the Transferor makes explanations for any exceptional case for
undertakings and warranties in Section 8.1.5, Section 8.1.6 and Section 8.1.7,
the Transferor shall settle such cases within the time limit approved by the
Transferee. If failed to do so, the Transferee is entitle to choose any of
following measures:


9.3.1 terminate this Agreement and require the Transferor to pay the Transferee
RMB 10,000,000 Yuan as penalty.


9.3.2 deduct no less than RMB_10,000,000_ Yuan from payables of the Transferee.


9.4  The Parties confirm simultaneously that, unless otherwise provided in this
Agreement, if a Party is in breach of their undertakings, warranties and facts
stated in the Section 8 under the Agreement，the observant Party has the right to
terminate this Agreement and claim damages arising from the breach.
 
 
35

--------------------------------------------------------------------------------

 
 
9.5  After Completion of the Transfer, the Transferor shall take positive
measures to solve all disputes or debts caused by the operation of the Target
Company before the Date of Completion, or unforeseeable disputes before the Date
of Delivery. The Transferor shall compensate for the direct or indirect damages
rising thereof.


9.6  If the Transferor fail to fulfill their undertakings on time under the
Agreement, the Transferor are in breach of the Agreement and the Transferee has
the right to delay the following payments to the Transferor or to terminate this
Agreement and claim damages rising thereof.


9.7  Unless this Agreement is otherwise provided, if the Transferor have
performed all the provisions of this Agreement strictly; however the Transferee
unilaterally terminates by violating this Agreement, the Transferee shall
compensate the Transferor for their direct damages rising hereby.


9.8  Unless otherwise provided under this Agreement, each Party shall not
terminate this Agreement without the consent of the other Party; otherwise the
termination party shall pay the other Party RMB 10,000,000 Yuan as penalty.


9.9  The Parties agree that, under any of a situation or situations under
Section 10.2.4 to Section 10.2.10 of the Agreement, Transferee has the right to
terminate this Agreement at its own discretion without taking any liability and
has the right to request Transferor to pay it RMB 10,000,000Yuan as penalty.
 
 
36

--------------------------------------------------------------------------------

 
 
10. Termination of this Agreement


The Parties mutually agree that unless otherwise provided in this Agreement,
this Agreement shall be terminated only under following situations:


10.1 This Agreement shall be terminated upon the consent of the Parties;


10.2 Transferee is entitle to terminate this Agreement at its own discretion
under any of the following situations:


10.2.1 Transferee is unable to complete the transaction due to relevant policies
and rules of the State;


10.2.2 Necessary governmental approvals are unable to obtain for this
transaction (if necessary)；


10.2.3 Transferee discovers that the accountant or auditor of Transferee or
appointed by Transferee determines that a US GAAP audit of the Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company (including the subsidiary companies wholly-owned, controlled of DADI GAS
listed in Annex I) may not be completed.


10.2.4 Transferee discovers that there are material defects of the Transferred
Equity or Transferor and/or Non-Transferor Shareholders are unable to transfer
the Targets of this transaction;


10.2.5 Transferee discovers that there is any conceal, omission or fraud in the
documents or data submitted by Transferor in connection with the Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company (including the subsidiary companies wholly-owned, controlled of DADI GAS
listed in Annex I);
 
 
37

--------------------------------------------------------------------------------

 
 
10.2.6 Transferee discovers that there are martial barriers for the Target
Company and Subsidiary Companies wholly-owned, controlled, equity affiliates of
Target Company (including the subsidiary companies wholly-owned, controlled of
DADI GAS listed in Annex I) which will result in disability for conducting their
business in further   3   years;


10.2.7 Transferee discovers that Transferor fails to ensure the Work Group and
the staff of Transferee to smoothly work together with relevant staff from the
Target Company and Subsidiary Companies wholly-owned, controlled, equity
affiliates of Target Company (including the subsidiary companies wholly-owned,
controlled of DADI GAS listed in Annex I), which result in Transferee is unable
to complete its prospective work requirements for continuous 5 days;


10.2.8 Transferee discovers that Transferor consults or negotiates relevant
issues in connection with the transfer of part and/or all Transferred Equity or
signs relevant written documents with any third party other than Transferee;


10.2.9 Non-Transferor Shareholders fail to comply with the instructions of
Transferor in connection with the transaction of the Target Company and
Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company (including the subsidiary companies wholly-owned, controlled of DADI GAS
listed in Annex I) (including but not limited to the percentage of the transfer,
the price of the transfer etc.), which results in any obstacle for such proposed
transaction of Transferee by Non-Transferor Shareholders；or
 
 
38

--------------------------------------------------------------------------------

 
 
10.2.10 The Transferor fails to complete or satisfy one or more Transferee’s
payment preconditions within the time limit provided in this Agreement.


10.3  Unless otherwise provided under this Agreement, in the case when the
Transferee terminate this Agreement pursuant to the provisions of this
Agreement, the Transferee is entitled not only to claim the liabilities of
breach against the breaching party, but also to require the Transferor to fully
return any payment paid (including deposit and any installments of the purchase
price previously paid) to the Transferor from the Transferee.


10.4 Transferor is entitle to terminate this Agreement at its own discretion
under any of the following situations:


10.4.1 On conditions that there is no freeze, distrain, pledge, mortgage, or
other right limitations against the Transferred Equity, Transferor is unable to
complete the transaction due to relevant policies and rules of the State;


10.4.2 Necessary governmental approvals are unable to obtain for this
transaction (if necessary).


11. Assignment of this Agreement


Transferor agrees that, Transferee is entitled to transfer its entire or partial
rights and/or obligations to any third party designated by Transferee who is
affiliated with Transferee without Transferor’s consent for such transfer.
Transferor further agrees that, such third Transferee aforesaid may be person,
legal entity or other economic organizations. Transferee has the right to
designate one natural person, legal entity or other economic organization or two
or more natural persons, legal entities or other economic organizations as such
third Transferee its own discretion.
 
 
39

--------------------------------------------------------------------------------

 
 
12. Tax Issues


12.1 Unless otherwise provided under this Agreement, Transferee and Transferor
shall bear relevant payable taxes and expenses in connection with the
performance of this Agreement and this transaction respectively. If required by
law, Transferee will withhold and remit tax when making payment (if any).


12.2 Before the completion of delivery, Transferor shall be in charge of the tax
issues of the Target Company and Subsidiary Companies wholly-owned, controlled,
equity affiliates of the Target Company (including the subsidiary companies
wholly-owned, controlled of DADI GAS listed in Annex I). After completion, in
case of economic damages and losses arising hereof, Transferee has the right to
claim for such damages and losses against Transferor.


13. Force Majeure


Neither Party shall be prevented from failure of performance of any of its
obligations under this Agreement due to an event of Force Majeure outside the
reasonable control of that Party. The Party affected by such event of force
majeure shall notify the other Party immediately in convenient way, and shall no
later than 15 days after the commencement of such event submit the documentary
evidence notarized by local notary organ to the other Party. The Parties shall
negotiate the way of dealing with the aftermath such event in time.


14. Confidentiality


Either Party of this Agreement shall not disclose any information related to
this Agreement to any person、entity or company during the term of the Agreement
or five years after the expiration of the Agreement, no matter the person、entity
or company has a competitive relationship with the other Party or not. In case
any Party is in breach of the provision of the confidentiality and causes the
other Party suffering from economic damages and losses, the breaching Party
shall assume relevant liabilities of such breach to the other Party. But the
information disclosed pursuant to the applicable law or compulsory requirements
of the court or any other authorities will not be applied.



 
40

--------------------------------------------------------------------------------

 
 
15. Notices


15.1 Any and all notices shall be delivered in writing, including by
facsimile、letter、courier service delivered letter, and notices shall be deemed
to have been delivered at the 7th days after the written notice delivered. The
notifying date of unwritten notice (telephone or email, etc) shall be the date
of written confirmation of the receiver.


15.2 Either Party may change its particulars for receipt of notices by notice
given to the other Party within 3 days after such change. If the Party fails to
notice the other party its changes on its particulars for receipt of notices, it
shall take all legal liability for all results rising hereof.
 
If to the Transferor, notices shall be delivered as follows:
 
Addressee：__________ Position：__________
 
Address：__________ Post Code：__________


Facsimile：__________ Email：_______________ _____

 
If to the Transferee, notices shall be delivered as follows:
 
Addressee：__________  Position：__________


Address:__________ Post Code：__________


Facsimile：__________ Email：__________


15.3 All notices and relevant expenses under this Agreement shall be processed
by either Party respectively in accordance with laws and regulations at their
own cost.
 
 
41

--------------------------------------------------------------------------------

 
 
16. Governing Law


本协议的成立、效力、解释和履行，应以中华人民共和国法律为准。


The formation、validity、interpretation and/or performance of this Agreement shall
be governed by PRC LAWS.


17. Settlement of Dispute


Any disputes arising from or in connection with this Agreement shall be settled
through friendly negotiation between the Parties. If the dispute cannot be
resolved by negotiation, then any Party may submit the dispute to China
International Economic and Trade Arbitration Committee located in Beijing for
arbitration according to and regulations in effect at the time of applying for
arbitration. The arbitration award shall be final and binding on all parties.


18. Severability


Any provision of the Agreement shall be deemed as severable. If any provision of
the Agreement is invalid, it shall not affect the validity of the rest of the
provisions of this Agreement.


19. Non-waiver


Either Party's failure to insist the other Party on the performance of any
provision of the Agreement at any time shall not be deemed to waive such
provision or waive the right to request the other Party on execution of such
provision in future.


20. Transcript


The formal text of the Agreement shall be written in CHINESE. Any provision of
such Agreement shall be interpreted under the usual meaning of the words in the
Chinese version.
 
 
42

--------------------------------------------------------------------------------

 


21. Title and Subtitles


All tile and subtitles of the Agreement are in the convenience of the reference
only and shall not limit or affect any provision provided in the Agreement.


22. Entire agreement


22.1 This Agreement includes all agreements and memorandums related to the
subject of this Agreement and supersede any and all previous written or oral
agreements and/or memorandums concluded by any consultation relating to the
subject of this Agreement. Unless this Agreement is otherwise provided
expressly, any other condition, definition, guarantee or statement related to
the subject of this Agreement shall not be binding on the Parties.


22.2 Any correction、amendment、replacing or modification of this Agreement shall
be made in writing and shall be ascertained that it is relevant to the Agreement
and shall be signed by the representatives or designated person(s) of the
Parties of the Agreement.


22.3 The Parties of the Agreement mutually agree that in the convenience of
processing the procedure of the alteration registration related to the equity
transfer hereof with the local industry and commercial bureau, the Parties may
enter into a simpler equity transfer agreement. The content of such simple
equity transfer agreement shall not be controversial with this Agreement hereof.
In case of any controversy, this Agreement shall prevail.


23. This Agreement shall become into effective upon the signature or seal of the
Parties.


24. This Agreement is executed in [   ] counterparts. Each transferor holds [  ]
and the transferee holds [   ].
 
 
43

--------------------------------------------------------------------------------

 
 
Annexes：


Annex I List of Target Company, Subsidiary Companies wholly-owned, controlled,
equity affiliates of Target Company and Subsidiary Companies wholly-owned,
controlled of DADI GAS


Annex  ÿIV   The production and operation information of Target Company and
Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company and Subsidiary Companies wholly-owned, controlled of DADI GAS


Annex V  Assets Confirmation List


Annex VI   Obligations transfer list


Annex V List of Projects Planned of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and Subsidiary
Companies wholly-owned, controlled of DADI GAS


Annex VI Financial Statements of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and Subsidiary
Companies wholly-owned, controlled of DADI GAS


 (This page is blank below)
 
44

--------------------------------------------------------------------------------



Signature Page
 
 
Transferor:


Tang Zhixiang (Singature)tang_zhixiang [tang_zhixiang.jpg]
 
 
Transferee:


China New Energy Group Company
 
 
Authorized Representative:sig_pg45 [sig_pg45.jpg]
 
 
Date:
 
 
45

--------------------------------------------------------------------------------

 
 
  Annex I List of Target Companies and Subsidiary Companies wholly-owned,
controlled, equity affiliates of Target Companies
 
1. The wholly-owned subsidiary companies of the Target Company include:


  (1)  Beijing Century Dadi Transportation Ltd., Co.; and


  (2)  Beijing Xiadu Dadi Gas Ltd., Co..


2. Name of Subsidiary Companies controlled by the Target Company and the equity
proportion held by the Target Companyinclude:


 (1) Huanghua Port Dadi Lihua Gas Ltd., Co. (80%)


 (2) Suizhong Dadi Gas Ltd., Co. (60%);


 (3) Jiaozuo Hualong Petrochemical Ltd., Co. (60%)


 (4) Huojia Hualong Petrochemical Ltd., Co. (54%); and


 (5) Dadi Huayou Gas Ltd., Co. (51%).


3. Name of Equity affiliates of the Target Companies and the equity proportion
held by the Target Company include:


 (1)  Fuhua Dadi Gas Ltd., Co(40%).


4. The wholly-owned subsidiary companies of the DADI GAS include:


(1)   Zhuolu Dadi Gas Ltd., Co.; and


(2)   Xian County Dadi Gas Ltd., Co..


5. Name of Subsidiary Companies controlled by DADI GAS and the equity proportion
held byDADI GAS include:


 (1) Tianjin Dadi Gas Technology Development Ltd., Co. (70%)


 (2) Dadi Xingying Gas Ltd., Co. (80%)


 (3) Shijiazhuang Dadi Gas Ltd., Co. (80%);


 (4) Chengde Dadi Gas Ltd., Co. (60%); and


 (5) Baigou Dadi Gas Ltd., Co. (80%).

 
46

--------------------------------------------------------------------------------

 
 
Annex III The production and operation information of Target Company and
Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company and subsidiary companies wholly-owned, controlled of DADI GAS
 
Part one Basic Information of Target Company


Business License


Business License No.:


Registration No.:


Issuing Date:


Address:


Type of Enterprise


Registered Capital


Business Scope:


Business Term:


Board of Directors:


Name                                              Designated
by                                                   Position
 
 
47

--------------------------------------------------------------------------------

 
 
Board of Supervisors


Name                                              Designated by


 
48

--------------------------------------------------------------------------------

 
 
Part 2 Certificates and Licenses of Operations
 
 
49

--------------------------------------------------------------------------------

 
 
Annex IV Assets Confirmation List

 
50

--------------------------------------------------------------------------------

 
 
Annex V Obligations transfer list

 
51

--------------------------------------------------------------------------------

 
 
Annex V List of Projects Planned of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and Subsidiary
Companies wholly-owned, controlled of DADI GAS
 
 
52

--------------------------------------------------------------------------------

 

Annex VI Financial Statements of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company and Subsidiary
Companies wholly-owned, controlled of DADI GAS

 
53

--------------------------------------------------------------------------------

 